Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyana et al. (US 2012/0101655).
With regard to claim 1; Maruyana discloses:
An analog-to-digital converting device applied to a control system that controls an industrial equipment (see para 4) as a control target, the analog-to-digital converting device comprising: a main analog-to-digital converter (11 Fig.1) configured to convert an analog signal which is output from a sensor (see para 4) and input to the analog-to-digital converting device (11 Fig. 1) to a digital signal, a monitoring unit (20 Fig. 1 or 120 Fig.2) configured to monitor the digital signal converted by the main analog-to-digital converter (11 Fig. 1 or 111 Fig. 2), wherein the main analog-to-digital converter is provided by an analog-to-digital conversion purpose integrated circuit arranged separately from a microcomputer that controls the main analog-to-digital converter and the monitoring unit (120) includes: a plurality of sub analog-to-digital converters (121 Fig. 2) each of which having a conversion accuracy lower than a conversion accuracy of the main analog-to- digital converter and converting the analog signal, which is output from the sensor (150a) and input to the analog-to-digital converting device to a digital signal (111 Fig. 1), a setting unit setting a predetermined threshold  based on conversion values of the digital signals converted by the plurality of sub analog-to- digital converters; and a comparing unit (14) comparing a conversion value of the digital signal converted by the main analog-to-digital converter (11) with the predetermined threshold set by the setting unit (13a or 23a). Maruyana fails to clearly teach a setting unit setting a predetermined threshold (13a and 23a) based on conversion values of the digital signals converted by the plurality of sub analog-to- digital converters. However, it is to be noted that the correlation between the main ADC and sub-ADC is further evidenced that the sub-ADC used the reference voltage (Vref) as operating voltage whereas the main ADC uses VCC as the operating voltage (see para 24) and this reference voltage is inputted into both sets of ADCs, hence, the abnormality of the main ADC can be determined only when compared to a particular threshold which can be sourced from the . Therefore, it would have been obvious to one having ordinary skill in the art to set the reference threshold based on the plurality of sub-ADCs and further use the threshold in determining the accuracy of the controller of the electronic device. It would have been further obvious that the conversion accuracy of the control circuit largely depends on the digital value based on the reference voltage of the sub-ADCs compared to the digital value based on the reference voltage of the main ADC.  
With regard to claim 13, Maruyama discloses;
A control system comprising: the analog-to-digital converting device according to claim 1, wherein the control system controls an industrial equipment based on a digital signal, which is output from the analog-to-digital converting device and input to the control system (see para 19)
6.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyana et al. (US 2012/0101655).
 An analog-to-digital converting device comprising: a main analog-to-digital converter configured to convert an analog signal, which is output from a sensor (see para 4) and input to the analog-to-digital converting device to a digital signal; and one or more microcomputers (11,13, 14, 21, 23, 24) configured to monitor the digital signal converted by the main analog-to-digital converter (11 Fig.11), wherein the main analog-to-digital converter is provided by an analog-to-digital conversion purpose integrated circuit arranged separately from the one or more microcomputers (13,14, 23, 24) that monitor the main analog-to-digital converter, the one or more microcomputers include: a plurality of sub analog-to-digital converters (see microcomputer 21) each of which having a conversion accuracy lower than a conversion accuracy of the main analog-to- digital converter and converting the analog signal, which is output from the sensor (see para 4)  and input to the analog-to-digital converting device to a digital signal, a setting unit setting a predetermined threshold based on conversion values of the digital signals converted by the plurality of sub analog-to- digital converters; and a comparing unit (14) comparing a conversion value of the digital signal converted by the main analog-to-digital converter (11) with the predetermined threshold set by the setting unit (13a, 23a), and the analog-to-digital converting device is applied to a control system that controls an industrial equipment as a control target (see para 4). Maruyana fails to clearly teach a setting unit setting a predetermined threshold (13a and 23a) based on conversion values of the digital signals converted by the plurality of sub analog-to- digital converters. However, it is to be noted that the correlation between the main ADC and sub-ADC is further evidenced that the subADC used the reference voltage (Vref) as operating voltage whereas the main ADC uses VCC as the operating voltage (see para 24) and this reference is inputted into both ADCs, hence, the abnormality of the main ADC can be determined only when compared to a particular threshold. Therefore, it would have been obvious to one having ordinary skill in the art to set the reference threshold based on the plurality of sub-ADCs and further use the threshold in determining the accuracy of the controller of the electronic device. It would have been further obvious that the conversion accuracy of the control circuit largely depends on the digital value based on the reference voltage of the sub-ADCs compared to the digital value based on the reference voltage of the main ADC.  
Allowable Subject Matter
5.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845